Securities Act File No. 333-22309 Investment Company Act File No. 811-08071 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post-Effective Amendment No. 40 /X/ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 40 /X/ (Check appropriate box or boxes) LAZARD RETIREMENT SERIES, INC. (Exact Name of Registrant as Specified in Charter) (212) 632-6000 (Registrants Telephone Number, including Area Code) 30 Rockefeller Plaza, New York, New York 10112 (Address of Principal Executive: Number, Street, City, State, Zip Code) Nathan A. Paul, Esq. 30 Rockefeller Plaza New York, New York 10112 (Name and Address of Agent for Services) Copy to: Janna Manes, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) on (DATE) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (DATE) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) X on May 1, 2011 pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. May 1, 2011 Lazard Retirement Series Prospectus U.S. Equity Lazard Retirement U.S. Equity Value Portfolio Lazard Retirement U.S. Strategic Equity Portfolio Lazard Retirement U.S. Small-Mid Cap Equity Portfolio International Equity Lazard Retirement International Equity Portfolio Lazard Retirement International Equity Select Portfolio Lazard Retirement International Strategic Equity Portfolio Lazard Retirement International Small Cap Equity Portfolio Global Equity Lazard Retirement Global Listed Infrastructure Portfolio Emerging Markets Lazard Retirement Emerging Markets Equity Portfolio Lazard Retirement Developing Markets Equity Portfolio Lazard Retirement Emerging Markets Equity Blend Portfolio Capital Allocator Lazard Retirement Capital Allocator Opportunistic Strategies Portfolio Service Shares and Investor Shares The Securities and Exchange Commission has not approved or disapproved the shares described in this Prospectus or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Lazard Retirement Series Lazard Retirement Series Table of Contents p 2 Summary Section Carefully review this important section for 2 Lazard Retirement U.S. Equity Value Portfolio information on the Portfolios investment 4 Lazard Retirement U.S. Strategic Equity Portfolio objectives, fees and past performance and a 8 Lazard Retirement U.S. Small-Mid Cap Equity Portfolio summary of the Portfolios principal investment 12 Lazard Retirement International Equity Portfolio strategies and risks. 16 Lazard Retirement International Equity Select Portfolio 19 Lazard Retirement International Strategic Equity Portfolio 22 Lazard Retirement International Small Cap Equity Portfolio 24 Lazard Retirement Global Listed Infrastructure Portfolio 27 Lazard Retirement Emerging Markets Equity Portfolio 31 Lazard Retirement Developing Markets Equity Portfolio 33 Lazard Retirement Emerging Markets Equity Blend Portfolio 36 Lazard Retirement Capital Allocator Opportunistic Strategies Portfolio 39 Additional Information about the Portfolios 40 Additional Information About Principal Investment Strategies and Principal Investment Risks Review this section for additional informationon the Portfolios principal investment. 45 Fund Management Review this section for details on the people and 45 Investment Manager organizations who oversee the Portfolios. 45 Portfolio Management 46 Biographical Information of Principal Portfolio Managers 48 Administrator 49 Distributor 49 Custodian 50 Account Policies Review this section for details on how shares are 50 Buying Shares valued, how to purchase and sell shares 50 Market Timing/Excessive Trading and payments of dividends and distributions. 51 Calculation of Net Asset Value 51 Distribution and Servicing Arrangements 52 Selling Shares 52 Dividends, Distributions and Taxes 53 Financial Highlights Review this section for recent financial information. 58 Other Performance of the Investment Manager Back Cover Where to learn more about the Portfolios. Prospectus 1 Lazard Retirement Series Summary Section p Lazard Retirement U.S. Equity Value Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, a series of Lazard Retirement Series, Inc. (the Fund), but does not reflect the fees or charges imposed by the separate accounts of certain insurance companies (the Participating Insurance Companies) under variable annuity contracts (VA contracts) or variable life insurance policies (VLI policies and, together with VA contracts, the Policies and each, a Policy). ServiceShares InvestorShares Annual Portfolio Operating Expenses (expenses that you pay each year as a percentageof the value of your investment) Management Fees .70% .70% Distribution and Service (12b-1) Fees .25% None Other Expenses* .20% .20% Total Annual Portfolio Operating Expenses 1.15% .90% Fee Waiver and Expense Reimbursement** .15% .15% Total Annual Portfolio Operating Expenses After Fee Waiver and Expense Reimbursement** 1.00% .75% * Other Expenses are based on estimated amounts for the current fiscal year. ** Reflects a contractual agreement by Lazard Asset Management LLC (the Investment Manager) to waive its fee and, if necessary, reimburse the Portfolio through April 30, 2012, to the extent Total Annual Portfolio Operating Expenses exceed 1.00% and .75% of the average daily net assets of the Portfolios Service Shares and Investor Shares, respectively, exclusive of taxes, brokerage, interest on borrowings, fees and expenses of Acquired Funds and extraordinary expenses. This agreement can only be amended by agreement of the Fund and the Investment Manager to lower the net amount shown and will terminate automatically in the event of termination of the Investment Management Agreement between the Investment Manager and the Fund, on behalf of the Portfolio. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same, giving effect to the fee waiver in year one only. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years Service Shares $350 Investor Shares $77 $272 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. 2 Prospectus Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of relatively large U.S. companies with market capitalizations generally in the range of companies included in the Russell 1000 Ò Value Index (ranging from approximately $ million to $billion as of , 2011) at the time of initial purchase by the Portfolio that the Investment Manager believes are undervalued based on their earnings, cash flow or asset values. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities of U.S. companies. The Portfolio may invest up to 10% of its total assets in securities of non-U.S. companies that trade in U.S. markets. Principal Investment Risks While stocks have historically been a leading choice of long-term investors, they do fluctuate in price, often based on factors unrelated to the issuers value, such as investor perception. The value of your investment in the Portfolio will fluctuate, which means you could lose money. The Portfolio invests in stocks believed by the Investment Manager to be undervalued, but that may not realize their perceived value for extended periods of time or may never realize their perceived value. The stocks in which the Portfolio invests may respond differently to market and other developments than other types of stocks. Non-domestic securities carry special risks, such as exposure to currency fluctuations, less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and, potentially, less liquidity. Performance Bar Chart and Table Because the Portfolio has not commenced investment operations prior to the date of this Prospectus, no performance returns are presented. Annual performance returns provide some indication of the risks of investing in the Portfolio by showing changes in performance from year to year. Comparison of Portfolio performance to an appropriate index indicates how the Portfolios average annual returns compare with those of a broad measure of market performance. After the Portfolio commences investment operations, performance information will be available at www.LazardNet.com or by calling (800) 823-6300. The Portfolios past performance is not necessarily an indication of how the Portfolio will perform in the future. Management Investment Manager Lazard Asset Management LLC Portfolio Manager/Analysts J. Richard Tutino, portfolio manager/analyst on the Investment Managers U.S. Equity Value and U.S. Equity Select teams Martin Flood, portfolio manager/analyst on various of the Investment Managers U.S. Equity teams Andrew D. Lacey, portfolio manager/analyst on various of the Investment Managers U.S. Equity and Global Equity teams Nicholas Sordoni, portfolio manager/analyst on the Investment Managers U.S. Equity Value team Ronald Temple, portfolio manager/analyst on various of the Investment Managers U.S. Equity teams and the Global Equity Select team Additional Information For important information about the purchase and sale of Portfolio shares, tax information and financial intermediary compensation, please turn to Additional Information about the Portfolios on page . Prospectus 3 Lazard Retirement Series Summary Section p Lazard Retirement U.S. Strategic Equity Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, but does not reflect the fees or charges imposed by the separate accounts of the Participating Insurance Companies under the Policies. ServiceShares InvestorShares Annual Portfolio Operating Expenses (expenses that you pay each year as a percentageof the value of your investment) Management Fees* .70% .70% Distribution and Service (12b-1) Fees .25% None Other Expenses 2.89% 2.89% ** Total Annual Portfolio Operating Expenses* 3.84% 3.59% Fee Waiver and Expense Reimbursement*** 2.84% 2.84% Total Annual Portfolio Operating Expenses After Fee Waiver and Expense Reimbursement*** 1.00% .75% * Management Fees and Total Annual Portfolio Operating Expenses have been restated from those of the 2010 fiscal year to reflect amendment of the Investment Management Agreement between the Investment Manager and the Fund, on behalf of the Portfolio, to reduce the Portfolios investment management fee from an annual rate of .75% of the Portfolios average daily net assets to .70% of the Portfolios average daily net assets, effective November 19, 2010. ** Other Expenses are based on estimated amounts for the current fiscal year, using the Other Expenses for Service Shares from the last fiscal year. *** Reflects a contractual agreement by the Investment Manager to waive its fee and, if necessary, reimburse the Portfolio through April 30, 2012, to the extent Total Annual Portfolio Operating Expenses exceed 1.00% and .75% of the average daily net assets of the Portfolios Service Shares and Investor Shares, respectively, exclusive of taxes, brokerage, interest on borrowings, fees and expenses of Acquired Funds and extraordinary expenses. This agreement can only be amended by agreement of the Fund and the Investment Manager to lower the net amount shown and will terminate automatically in the event of termination of the Investment Management Agreement between the Investment Manager and the Fund, on behalf of the Portfolio. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same, giving effect to the fee waiver in year one only. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years 5Years 10Years Service Shares $910 $1,737 $3,889 Investor Shares $836 $1,616 $3,666 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 55% of the average value of its portfolio. 4 Prospectus Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of U.S. companies that the Investment Manager believes are undervalued based on their earnings, cash flow or asset values. Although the Portfolio generally focuses on large cap companies, the market capitalizations of issuers in which the Portfolio invests may vary with market conditions and the Portfolio also may invest in mid cap and small cap companies. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities of U.S. companies. The Portfolio may invest up to 15% of its total assets in securities of non-U.S. companies, including American Depositary Receipts (ADRs) and Global Depositary Receipts (GDRs). Principal Investment Risks While stocks have historically been a leading choice of long-term investors, they do fluctuate in price, often based on factors unrelated to the issuers value, such as investor perception. The value of your investment in the Portfolio will fluctuate, which means you could lose money. The Portfolio invests in stocks believed by the Investment Manager to be undervalued, but that may not realize their perceived value for extended periods of time or may never realize their perceived value. The stocks in which the Portfolio invests may respond differently to market and other developments than other types of stocks. Small and mid cap companies carry additional risks because their earnings tend to be less predictable, their share prices more volatile and their securities less liquid than larger, more established companies. The shares of small and mid cap companies tend to trade less frequently than those of larger companies, which can have an adverse effect on the pricing of these securities and on the ability to sell these securities when the Investment Manager deems it appropriate. Non-domestic securities carry special risks, such as exposure to currency fluctuations, less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and, potentially, less liquidity. Prospectus 5 Performance Bar Chart and TableYear-by-Year Total Returns for Service Shares As of 12/31 The accompanying bar chart and table provide some indication of the risks of investing in Lazard Retirement U.S. Strategic Equity Portfolio by showing the Portfolios year-by-year and average annual performance. The bar chart shows how the performance of the Portfolios Service Shares has varied from year to year over the past 10 calendar years. Performance information does not reflect the fees or charges imposed by the Participating Insurance Companies under the Policies, and such fees will have the effect of reducing performance. Performance information is available at www.LazardNet.com or by calling (800) 823-6300. The Portfolios past performance is not necessarily an indication of how the Portfolio will perform in the future. As a new share Class, past performance information is not available for Investor Shares as of the date of this Prospectus. Investor Shares would have had annual returns substantially similar to those of Service Shares because the shares are invested in the same portfolio of securities, and the annual returns would differ only to the extent of the different expense ratios of the Classes. Best Quarter:
